DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R2-1906181 to Nokia (hereinafter “Nokia”)) does not disclose, with respect to claim 1, transmitting, to the master node, a deactivation request to deactivate have the SCG deactivated and receiving, from the master node subsequent to transmission of the deactivation request, a deactivation indication of the SCG having been deactivated as claimed.  Rather, Nokia teaches enter a mode wherein activity of the UE device with respect to the secondary node is reduced (see section 2 “Suspending SCG while MR-DC”).  The same reasoning applies to claim 23 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 9, while the wireless UE device is in a state of dual connectivity to a master node and a secondary node, the processing element is configured to: transmit a traffic threshold, wherein the traffic threshold represents a boundary between (a) traffic rates sufficiently small so that reduction in activity relative to the secondary node is recommended and (b) traffic rates sufficiently large so that reduction in activity relative to the secondary node is not recommended as claimed.  The prior art in the record also does not disclose, with respect to claim 14, while the wireless UE device is in a state of dual connectivity to a master node and a secondary node, the processing element is configured to: transmit an event report to the master node or the secondary node, wherein the event report indicates that uplink traffic from the UE device to the secondary node is expected to be less than a traffic threshold and receive a command from the master node or the secondary node, wherein the command directs the UE device to reduce activity relative to the secondary node as claimed.  Accordingly, claims 1-6, 9-16, 21, 23-25, 27 and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414